THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.THE WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THOSE LAWS OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. Right to Purchase 500,000 Shares of the Common Stock of Ethos Environmental, Inc. ETHOS ENVIRONMENTAL, INC. Common Stock Purchase Warrant For good and valuable consideration, the receipt of which is hereby acknowledged, Ethos Environmental, Inc., a Nevada corporation (the “Company”), hereby grants to MKM
